Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Timothy Caine on May 27, 2021.

The application has been amended as follows: 
In claim 1 Line 5, “move to a position” has been replaced with --move to an initial position--
In claim 1 Line 15, “move to the destination” has been replaced with --move to the destination from the initial position--
In claim 1 Line 18, “the plurality of positions” has been replaced with --the plurality of positions in the venue--
In claim 1 Lines 19-20, “wherein each of the plurality of the reference directions is previously associated with each of the plurality of positions in the venue” has been replaced with --wherein each of the plurality of positions in the venue is previously associated with at least one reference direction of the plurality of reference directions--
In claim 3 Line 4, “the reference direction” has been replaced with --each of the plurality of reference directions--
In claim 4 Line 3, “the reference direction” has been replaced with --each of the plurality of reference directions--
In claim 5 Line 6, “a position” has been replaced with --the initial position--
In claim 14 Line 4, “move to a position” has been replaced with --move to an initial position--
In claim 14 Line 14, “move to the destination” has been replaced with --move to the destination from the initial position--
In claim 14 Line 17, “the plurality of positions” has been replaced with --the plurality of positions in the venue--
In claim 14 Lines 18-19, “wherein each of the plurality of the reference directions is previously associated with each of the plurality of positions in the venue” has been replaced with --wherein each of the plurality of positions in the venue is previously associated with at least one reference direction of the plurality of reference directions--
In claim 15 Line 5, “move to a position” has been replaced with --move to an initial position--
In claim 15 Line 15, “move to the destination” has been replaced with --move to the destination from the initial position--
In claim 15 Line 18, “the plurality of positions” has been replaced with --the plurality of positions in the venue--
In claim 15 Lines 19-20, “wherein each of the plurality of the reference directions is previously associated with each of the plurality of positions in the venue” has been replaced with --wherein each of the plurality of positions in the venue is previously associated with at least one reference direction of the plurality of reference directions--

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claims 1, 14, and 15 of the present application. Particularly, the prior art of record does not appear to teach nor immediately render obvious an unmanned aerial vehicle escape system or method comprised of the following steps:
acquire participant position information on a position of a participant in a venue of a competition or an event
instruct an unmanned aerial vehicle to move to an initial position based on participant position information
acquire layout information on a layout of the venue; wherein the layout information associates each of a plurality of positions in the venue with a reference direction for determining a destination;
wherein the position of the participant is among the plurality of positions in the venue associated with a reference direction for determining the destination; 
determine the destination of the unmanned aerial vehicle based on the participant position information, the layout information, and the reference direction associated with the position of the participant
cause the unmanned aerial vehicle to move to the destination from the initial position, 
and wherein the layout information includes a plurality of reference directions
wherein each of the plurality of the reference directions depends on a position among the plurality of the positions in the venue
wherein each of the plurality of positions in the venue is previously associated with at least one reference direction of the plurality of reference directions (Emphasis added for subject matter that does not appear to be taught nor immediately rendered obvious by the prior art of record)

For example, while each of the prior art references Nevdahs (US 2016/0018822), Bachrach (US 2016/0327950), and Nakao (US 2018/0280780) teach systems and methods for controlling an unmanned aerial vehicle based on the location of a target that is to be filmed using various references and maps, they do not appear to teach nor immediately render obvious the specific steps of acquiring layout information on a layout of a venue, wherein the layout information associates each of a plurality of positions in the venue with a reference direction for determining a destination; wherein the position of the participant is among the plurality of positions in the venue associated with a reference direction for determining the destination; determining the destination of the unmanned aerial vehicle based on the participant position information, the layout information, and the reference direction associated with the position of the participant, causing the unmanned aerial vehicle to move to the destination from the initial position, wherein the layout information includes a plurality of reference directions wherein each of the plurality of the reference directions depends on a position among the plurality of the positions in the venue, and wherein each of the plurality of positions in the venue is previously associated with at least one reference direction of the plurality of reference directions. The prior art of record specifically does not appear to teach wherein the layout information includes a plurality of reference directions wherein each of the plurality of the reference directions depends on a position among the plurality of the positions in the venue, and wherein each of the plurality of positions in the venue is previously associated with at least one reference direction of the plurality of reference directions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday-Friday 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        

/Nadeem Odeh/Primary Examiner, Art Unit 3669